      Case 4:21-cv-00227 Document 1 Filed on 01/22/21 in TXSD Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 TAYA AGRICULTURAL FEED MILL CO.,                  §
                                                   §
                          Plaintiff,               §       CIVIL ACTION NO.
 v.                                                §
                                                   §       __________________________
 ALAXCO INTERNATIONAL,                             §
                                                   §
                         Defendant.                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Taya Agricultural Feed Mill Co. (“Plaintiff”) hereby files this Complaint against

Defendant Alaxco International (“Alaxco” or “Defendant”) and would respectfully show the Court

as follows:

                                           PARTIES

       1.      Plaintiff is an entity organized under the laws of the Kingdom of Saudi Arabia, and

is engaged in the production livestock and poultry feed.

       2.      Defendant Alaxco is an entity, upon information and belief, organized under the

laws of the State of Texas with an address of 1021 Sydnor Street, Houston Texas, 77020.

                                JURISDICTION AND VENUE

       3.      Plaintiff is a foreign entity, and Defendants are residents of this District. The

amount in controversy exceeds $75,000. Accordingly, this Court has jurisdiction over this

controversy pursuant to 28 U.S. Code § 1332(a).

                                  FACTUAL ALLEGATIONS

       4.      Plaintiff is in the business of producing livestock and poultry feed. In connection

with this business, Plaintiff requires raw materials, including “dried distillers grain in soluble”

(“DDGS”), a protein-rich grain blend.
      Case 4:21-cv-00227 Document 1 Filed on 01/22/21 in TXSD Page 2 of 6




       5.      In or around November 2020, Alaxco approached Plaintiff, and represented itself

as a supplier of DDGS and offered to supply Plaintiff with DDGS.

       6.      Specifically, Alaxco offered to deliver Plaintiff 1000 metric tons of DDGS in

exchange for payment of $305,000. In doing so, Alaxco affirmatively represented to Plaintiff that

it was a supplier of DDGS and that it would be able to supply Plaintiff with DDGS.

       7.      However, unbeknownst to Plaintiff, at the time Alaxco offered to supply Plaintiff

with DDGS, Alaxco never intended to do so.

       8.      In fact, upon information and belief, Alaxco was not even a supplier of DDGS.

       9.      Alaxco made these representations to Plaintiff in order to induce Plaintiff to enter

into a contract with Alaxco for the purchase of DDGS.

       10.     In direct reliance upon Alaxco’s representations that it was a supplier of DDGS and

that Alaxco could provide Plaintiff with DDGS, on or about November 13, 2020, Plaintiff entered

into a Sales Contract for Distillers Dried Grains (the “Contract”) with Alaxco. A true and correct

copy of the Sales Contract is attached hereto as Exhibit A.

       11.     Pursuant to the Contract, Alaxco agreed to deliver to Plaintiff 1000 metric tons of

DDGS for a total payment of $305,000.

       12.     Pursuant to the Contract, payment of the $305,000 was to be made 50% in advance

of shipping by Alaxco of the DDGS and the remaining 50% was to be paid after receipt by Plaintiff

of the DDGS.

       13.     Pursuant to the Contract, Alaxco was to ship the DDGS on December 1, 2020.

       14.     In accordance with the Contract, Plaintiff thereafter made a payment of $152,500

to Alaxco, representing 50% of the Contract price.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   2
      Case 4:21-cv-00227 Document 1 Filed on 01/22/21 in TXSD Page 3 of 6




       15.     Despite receiving and retaining Plaintiff’s payment of $152,500, Alaxco failed, and

to date continues to fail, to deliver any DDGS as required under the Contract.

                                     CAUSES OF ACTION

                                            COUNT I
                                             (Fraud)

       16.     Plaintiff repeats and realleges each and every allegation contained in the preceding

paragraphs as if restated herein.

       17.     By the fraudulent acts described in paragraphs 5 through 15, Defendant willfully

and intentionally defrauded Plaintiff and made or caused to be made false, fraudulent and material

misrepresentations and omissions to Plaintiff concerning the fact that Defendant was a supplier of

DDGS and that Defendant could and would supply Plaintiff with DDGS in exchange for payment

of $305,000.

       18.     Defendant intentionally made the false, fraudulent and material misrepresentations

and omissions and engaged in the conduct described herein, in order to induce Plaintiff to transfer

$152,500 to Defendant for a purported purchase of DDGS.

       19.     At the time that the false, fraudulent and material misrepresentations were made,

Defendant knew that they were false, and such statements and acts by Defendant were made and

done with the intent of deceiving and defrauding Plaintiff.

       20.     Plaintiff reasonably relied upon Defendant’s false, fraudulent and material

misrepresentations and omissions.

       21.     As a direct and proximate result of Alaxco’s false, fraudulent and material

misrepresentations and omissions, Plaintiff has been damaged in an amount in excess of $152,500.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   3
       Case 4:21-cv-00227 Document 1 Filed on 01/22/21 in TXSD Page 4 of 6




                                              COUNT II
                                             (Conversion)

        22.    Plaintiff repeats and realleges each and every allegation contained in the preceding

paragraphs as if restated herein.

        23.    By their wrongful exercise of dominion and control over Plaintiff’s monies,

Defendant has wrongfully converted valuable property of Plaintiff to its own use and benefit.

        24.    As a result of Defendant’s conversion, Plaintiff has been damaged in an amount in

excess of $152,500.

                                           COUNT III
                                       (Unjust Enrichment)

        25.    Plaintiff repeats and realleges each and every allegation contained in the preceding

paragraphs as if restated herein.

        26.    As set forth above, Defendant fraudulently and intentionally obtained funds from

Plaintiff.

        27.    Plaintiff has received no benefit whatsoever for its provision of funds to Defendant.

        28.    Defendant would be unjustly enriched, at Plaintiff’s expense, if it was allowed to

enjoy the benefits derived from Plaintiff.

        29.    The fair value of the benefits conferred on and obtained by Defendant is the amount

Plaintiff transferred to Defendant, plus interest.

        30.    Thus, Defendant has been unjustifiably enriched, and Plaintiff thereby damaged in

an amount in excess of $152,500.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    4
      Case 4:21-cv-00227 Document 1 Filed on 01/22/21 in TXSD Page 5 of 6




                                           COUNT IV
                                       (Constructive Trust)

       31.     Plaintiff repeats and realleges each and every allegation contained in the preceding

paragraphs as if restated herein.

       32.     As set forth above, Defendant fraudulently and intentionally obtained $152,500

belonging to Plaintiff, which it converted for its own use and personal benefit.

       33.     To now allow Defendant to retain the sum of $152,500 belonging to Plaintiff, would

violate the principles of equity.

       34.     Defendant obtained the sum of $152,500 belonging to Plaintiff as result of the

mutual promises and consideration under the terms of the contract described above.

       35.     Defendant however, by never intending to perform under the Contract, cannot enjoy

beneficial interest in the $152,500, as Defendant has no legal or equitable claim or interest therein.

       36.     Instead, Defendant, by reason of the wrongful manner in which Defendant obtained

the $152,500, is an involuntary trustee, holding the $152,500 and any profits or gains therefrom,

in constructive trust for Plaintiff with the duty to convey the sum of $152,500 and all profit and

gains therefrom to Plaintiff.

                                             PRAYER

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment against

Defendant as follows:

       (a)     Compelling the return of Plaintiff’s funds;

       (b)     Imposing a constructive trust on Defendant’s assets for the benefit of Plaintiff;

       (c)     Awarding punitive damages;

       (d)     Awarding Plaintiff compensatory damages in an amount to be proven at trial; and




PLAINTIFF’S ORIGINAL COMPLAINT                                                                      5
     Case 4:21-cv-00227 Document 1 Filed on 01/22/21 in TXSD Page 6 of 6




     (e)   Awarding Plaintiff its costs, legal fees, interest, and/or granting such other and

           further relief as the Court may deem just and equitable.

                                             Respectfully submitted,

                                              By:    /s/ John David Blakley
                                                     John David Blakley
                                                     Attorney-in-Charge
                                                     Texas Bar No. 24069388
                                                     TXSD Bar No. 2302506
                                                     jdblakley@dunnsheehan.com
                                                     William D. Dunn
                                                     Texas Bar No. 24002023
                                                     TXSD Bar No. 585996
                                                     ddunn@dunnsheehan.com
                                                     DUNN SHEEHAN LLP
                                                     3400 Carlisle Street, Ste. 200
                                                     Dallas, TX 75204
                                                     Telephone: 214.866.0156
                                                     Facsimile: 214.866.0070

                                                      Xavier M. Bailliard*
                                                      New York Bar No. 4652103
                                                      xbailliard@ktpllp.com
                                                      KRANJAC TRIPODI & PARTNERS LLP
                                                      30 Wall Street, 12th Floor
                                                      New York, NY 10005
                                                      Telephone: (646) 216-2400
                                                      Facsimile: (646) 216-2373

                                                      *Pro Hac Vice Pending

                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                             6
